UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4797


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROLAND WARE, a/k/a Finesse, a/k/a Fetti,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:07-cr-00176-D-4)


Submitted:   January 28, 2016              Decided:   February 8, 2016


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Ware appeals from the revocation of his supervised

release and the imposition of a prison term of 36 months.                                   On

appeal,    Ware      argues       that   his     sentence        exceeds      the    statutory

maximum allowed for a revocation of supervised release, given

the 12 months previously served on his prior revocation.                                    He

contends that his plea agreement limited the aggregate total

amount    of    time    he    could      serve      upon    revocation        of    supervised

release to three years.               In the alternative, he argues that his

plea agreement was ambiguous as to whether the three-year limit

was an aggregate limit or a per-violation limit.                             We affirm.

      At the outset, we note that the parties disagree as to what

standard of review to employ.                  The Government contends that Ware

did not raise this claim of error below, and thus it should be

reviewed       for   plain     error.       Ware         counters      that    his    counsel,

although agreeing with the policy statement range announced by

the   district         court,      objected         to     the    three-year         statutory

maximum.        Our review of the transcript confirms that defense

counsel objected to the statutory maximum.                            However, he did not

articulate that his objection was based on violation of the plea

agreement       by   use     of   a   per-violation           basis     to    calculate    the

statutory maximum sentence.                 We need not resolve this dispute

because    Ware’s      issue      does    not       survive      de   novo    review.      See



                                                2
United States v. Under Seal, 709 F.3d 257, 261 (4th Cir. 2013)

(questions of statutory interpretation are reviewed de novo).

       Ware’s     plea        agreement,      entered      into     in    November         2007,

specifies “Maximum term of supervised release: 5 years [and]

Maximum     term         of   imprisonment        upon    revocation       of       supervised

release:    3    years.”            Ware    therefore      argues    that          the    court’s

three-year second revocation sentence altered the terms of his

plea agreement.

       A district court may revoke a term of supervised release

and    impose        a    term      of    imprisonment      after       “find[ing]         by     a

preponderance            of   the   evidence      that    the    defendant          violated      a

condition       of       supervised       release.”        18    U.S.C.        §    3583(e)(3)

(2012).     “[A] defendant whose term is revoked . . . may not be

required to serve on any such revocation more than . . . 3 years

in prison if such offense is a class B felony . . . .”                               Id.

       Under     a       prior      version       of    this     statute,          this    court

“assume[d] without deciding[] that § 3583(e)(3)’s maximum prison

term   limits        the      total      prison   time    that    may     be       imposed      for

multiple violations of supervised release.”                              United States v.

Hager, 288 F.3d 136, 137 (4th Cir. 2002).                               Section 3583 was

amended    in    2003,        however,      by    the    Prosecutorial         Remedies         and

Other Tools to End the Exploitation of Children Today Act of

2003 (“PROTECT Act” or “Act”).                    The Act added the phrase “on any

such revocation” to § 3583(e)(3).                       Every Circuit to address the

                                                  3
amended version of § 3583(e)(3) has concluded that “prior time

served    for    violations    of    supervised    release    is    not    credited

towards and so does not limit the statutory maximum that a court

may   impose     for    subsequent    violations    of    supervised      release.”

United States v. Perry, 743 F.3d 238, 241-42 (7th Cir. 2014)

(collecting cases); see also United States v. Tapia-Escalera,

356 F.3d 181, 188 (1st Cir. 2004) (noting that, through the

PROTECT    Act,    “Congress    has   altered     the    statute   to     adopt   the

government’s position” that the terms of imprisonment do not

aggregate (emphasis omitted)).           We agree.

      Ware’s plea agreement was executed well after the date of

enactment of the revised § 3583(e).              Further, he entered into it

after     at    least    two   Circuit   Court     decisions       upholding      the

per-violation maximum.           See Tapia-Escalera, 356 F.3d at 188;

United States v. Williams, 425 F.3d 987, 989 (11th Cir. 2005),

abrogated on other grounds.           “Applying standard contract law, we

enforce a plea agreement’s plain language in its ordinary sense

and do not write the contracts of the parties retroactively, but

merely construe the terms of the contract the parties previously

signed.”       United States v. Jordan, 509 F.3d 191, 195 (4th Cir.

2007) (internal quotation marks and citations omitted).                           The

terms of the plea agreement were clear and Ware does not contend

that he would not have entered into it had he understood that



                                         4
the revocation sentence statutory maximum was per-violation and

not an aggregate of revocation sentences.

     Ware’s    alternative           argument      that    his   plea    agreement        was

ambiguous     is    likewise         unavailing.           Nothing      in     the     record

indicates that his plea was unknowing or involuntary due to a

misunderstanding about the statutory maximum sentence applicable

on supervised release revocation.                        The statutory maximum was

revised     four    years      prior     to       Ware    entering      into     the     plea

agreement.     At the Fed. R. Crim. P. 11 hearing, Ware confirmed

that he understood the terms of his plea agreement.                            “[T]he law

ordinarily     considers         a     waiver        knowing,        intelligent,         and

sufficiently aware if the defendant fully understands the nature

of the right and how it would likely apply in general in the

circumstances       —   even    though    the       defendant     may    not     know     the

specific     detailed       consequences           of     invoking      it.”           United

States v. Ruiz, 536 U.S. 622, 629 (2002). The plea agreement

constituted    the      entire     understanding          between     the    parties      and

Ware confirmed at the Rule 11 hearing that there were no other

agreements between the parties.                    Under these circumstances, we

determine that there was no ambiguity in the plea agreement such

that an interpretation that goes against the plain statutory

language and case law should be applied.

     Thus,     we       conclude      that        the     district     court         properly

determined that Ware’s prior revocation sentence did not limit

                                              5
the statutory maximum available and, therefore, Ware’s sentence

does not exceed the statutory maximum or violate the terms of

his plea agreement.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       6